Citation Nr: 9908782	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  94-22 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right hand 
disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant served on active duty from April 1979 to 
September 1980.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1993 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
nexus, or link, between the appellant's current bilateral 
hearing loss and the appellant's period of service.   

2.  There is no competent medical evidence of record of a 
nexus, or link, between the appellant's current right hand 
disability and the appellant's period of service.  


CONCLUSIONS OF LAW

1.  The appellant's bilateral hearing loss was not incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991 & Supp. 1998).  

2.  The appellant's right hand disability was not incurred in 
or aggravated by military service. 38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 1998).  








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that the appellant's claims 
are well grounded in accordance with 38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998) in that his claims are plausible based 
upon the clinical evidence of record and the evidentiary 
assertions provided by the appellant are within the 
competence of lay party.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990);  King v. Brown, 5 Vet. App. 19 (1993).  Once it has 
been determined that a claim is well grounded, VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to that claim.  38 U.S.C.A. § 5107.

In this regard, the Board remanded this case in January 1997.  
At that time, the Board requested that the RO use all 
available resources, to include the assistance of the 
National Personnel Records Center (NPRC), in order to obtain 
any of the appellant's service medical and hospitalization 
records which were not already associated with the claims 
file.  In addition, the RO was also to contact the appellant 
and request that he provide the names, addresses, and 
approximate dates of treatment for all VA and non-VA health 
care providers who had treated him since his discharge for 
impaired hearing and for any right hand problems.  After 
obtaining the appropriate releases from the appellant where 
necessary, the health care providers were to be contacted by 
the RO and requested to provide all treatment records in 
their possession pertaining to the appellant, specifically to 
include any records from a Dr. R. as well as the VA Medical 
Center (VAMC) in Wade Park and in Brecksville, Ohio.  

In the Board's January 1997 remand, the Board also requested 
that the RO provide the appellant with a comprehensive VA 
examination by a board certified ear, nose, and throat 
specialist, if available, to determine the nature and extent 
of any hearing loss found to be present.  The examiner was 
requested to provide an opinion as to whether it was as least 
as likely as not that any current hearing loss was 
etiologically related to complaints and treatment noted in 
service.  In addition, the Board further requested that the 
RO provide the appellant with a second VA examination by a 
board certified orthopedist, if available, to determine the 
nature, extent, and date of onset of any right hand 
disability found to be present.  The examiner was requested 
to provide an opinion as to whether it was as least as likely 
or not that any chronic hand disability was etiologically 
related to the history of a right middle finger fracture 
reported prior to service.  If the examiner responded in the 
affirmative, the examiner was further requested to provide an 
opinion as to whether it was as least as likely as not that 
the right hand disability worsened during service, and if it 
was concluded that the right hand disability had actually 
worsened during service, the examiner was to provide an 
opinion as to whether it was as least as likely as not that 
any pre-existing right hand pathology underwent a permanent 
increase in severity during service beyond the natural 
progress of the disability.  

In light of the above, in February 1997, the RO sent a letter 
to the appellant requesting that he provide information which 
pertained to his medical treatment for his bilateral hearing 
loss and his right hand disability.  At that time, the RO 
used the following address: 233 South Union Street, Galion, 
Ohio, 44833.  However, the Board notes that according to the 
evidence of record, the RO's letter was returned to the RO by 
the United States Post Office marked "return to sender" and 
"no forward order on file, unable to forward."  In 
addition, it appears from the record that the RO subsequently 
contacted the appellant's representative, AMVETS, and that 
according to AMVETS, the last address that they had on file 
for the appellant was the following: 406 East Mansfield 
Street, Bucyrus, Ohio, 44820-2405.  The evidence of record 
reflects that the RO resent the letter using the Bucyrus 
address, but that it was also returned by the U.S. Post 
Office marked "return to sender."  The Board further 
observes that the RO then contacted the Cleveland VAMC, and 
that the Cleveland VAMC indicated that the most recent 
address that they had for the appellant was the following: 
269 5th Avenue, Galion, Ohio, 44833.  The evidence of record 
shows that the RO resent the letter using the Galion address 
and that the letter was returned to the RO by the U.S. Post 
Office with the following forwarding address: 6841 Leesville 
Road, Crestline, Ohio, 44827-9705.  The Board notes that 
subsequently, the RO sent letters to the appellant at the 
Crestline address on numerous occasions, but the letters were 
all returned to the RO marked "return to sender."  The 
Board further observes that on one occasion, a notation on 
the returned envelope indicated that the appellant did not 
live at the Crestline address, and that he had never lived 
there.  

The Board notes that in addition to the RO's attempts to 
locate the appellant, in May 1997, the RO received copies of 
outpatient treatment records from the Brecksville VAMC, from 
February 1988 to January 1991.  The Board observes that the 
Brecksville VAMC records were already of record.  Moreover, 
as per the Board's January 1997 remand decision, the RO 
contacted the NPRC and requested that they furnish any 
service medical records that had not been previously 
submitted.  In June 1997, the NPRC responded that all of the 
appellant's medical records had been sent to the RO in June 
1993.  In addition, a report from the Cleveland VAMC, dated 
in March 1998, shows that at that time, the appellant failed 
to report to his scheduled VA examination.  According to the 
report, there was "returned mail" and a telephone message 
had been left for the appellant, but he had not returned the 
call.  Thus, the evidence expected from the outcome of that 
examination is not before the Board for consideration.  

The Board observes that a claimant has a duty to keep the VA 
informed of his current address.  Hyson v. Brown, 5 Vet. App. 
262 (1993).  In addition, although the Board must assist an 
appellant who has submitted evidence of a well grounded 
claim, this duty to assist is not always a one-way street, 
and the appellant may not passively wait for assistance in 
those situations in which he may or should have information 
that is necessary in the development of his claim.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, in 
light of the appellant's failure to cooperate with the RO's 
efforts to assist him with the development of his claim, no 
further effort will be expended to assist him in this regard.  
Accordingly, this decision will be based on a review of the 
evidence of record.  





A.  Entitlement to service connection for 
bilateral hearing loss.


I.  Factual Background

The appellant's service medical records reflect that in 
September 1980, the appellant was treated after complaining 
of hearing loss in his left ear.  At that time, the appellant 
stated that he had first noticed the left ear hearing loss 
after he went swimming.  The physical examination showed that 
the appellant had a perforated left tympanic membrane and 
otitis media.  The remaining records are negative for any 
complaints or findings of any hearing loss.  The appellant's 
separation examination, dated in August 1980 shows that at 
that time, in response to the question as to whether the 
appellant had ever had or if he currently had ear, nose, or 
throat trouble, the appellant responded "no."  The 
appellant's ears were clinically evaluated as "normal."  
According to the separating examination report, the appellant 
also underwent an audiometric examination.  The examination 
revealed that the appellant had pure tone air conduction 
threshold levels in the right ear at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz as follows: 15, 15, 15, 15, and 15 
decibels, respectively.  In the left ear for the same 
frequencies, he had pure tone air conduction threshold levels 
of 10, 10, 5, 5, and 15 decibels.  

Outpatient treatment records from the Cleveland VAMC, from 
February to April 1993, show that in April 1993, the 
appellant underwent an audiological evaluation.  At that 
time, the appellant stated that during service, he suffered a 
traumatic eardrum perforation after he dove into a pool.  The 
appellant indicated that at present, he had ear pain when it 
was windy outside.  He noted that he used to work in 
construction, but that his ear sensitivity had restricted his 
ability to work outside.  According to the appellant, he 
currently worked as a carpet layer.  The appellant also 
reported that he had occasional problems with disequilibrium 
and imbalance.   

The Cleveland VAMC records contain an uninterpreted graphical 
representation of auditory threshold testing results.  The 
records reflect that after the April 1993 audiologic testing 
was performed, the examiner interpreted the results as 
showing, for the right ear, normal hearing through the speech 
frequencies and sloping to a mild to moderate high frequency 
loss above 4,000 Hertz.  According to the examiner, the left 
ear showed normal hearing through the speech frequencies and 
sloping to a slight to mild high frequency loss above 3,000 
Hertz.  Speech discrimination percentages were 92 percent in 
the right ear and 88 percent in the left ear.  The examiner 
noted that speech discrimination was good in both ears.  
Tympanometry showed hyperflacid eardrum mobility with normal 
middle ear pressure in both ears.  According to the examiner, 
the above finding was consistent with eardrum scarring.  
Ipsilateral acoustic reflexes were present at expected levels 
in both ears.  There was no significant acoustic reflex decay 
at 1,000 Hertz in either ear.  The examiner stated that the 
appellant's minimal high frequency hearing loss was not 
expected to cause him significant difficulties understanding 
speech.  According to the examiner, in view of the normal 
bilateral hearing through 4,000 Hertz, hearing aids were not 
warranted.  

In June 1993, the appellant underwent a VA audiological 
examination.  At that time, he stated that while he was in 
the military, he perforated his ear drum.  The appellant 
indicated that at present, he had ear pain.  The examination 
revealed that the appellant had pure tone air conduction 
threshold levels in the right ear at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz as follows: 15, 15, 15, 20, and 5 
decibels, respectively, with a pure tone average of 14 
decibels.  In the left ear for the same frequencies, he had 
pure tone air conduction threshold levels of 25, 20, 15, 15, 
and 15 decibels, with a pure tone average of 16 decibels.  
Speech discrimination percentages were 100 percent in the 
right ear and 96 percent in his left ear.  The examiner 
stated that in light of the audiometric testing results, the 
appellant's hearing was within normal limits, bilaterally. 

In July 1994, a hearing was conducted at the RO.  At that 
time, the appellant testified that while he was in the 
military, he suffered a "punctured membrane" and subsequent 
bilateral hearing loss.  (T.2).  The appellant stated that 
prior to his separation, the military offered to perform 
surgery to repair his punctured membrane and his hearing, but 
that he chose not to have the surgery because it would have 
delayed his discharge.  (Id.).  According to the appellant, 
he was also diagnosed with otitis media during service.  
(Id.)  He indicated that his first post-service treatment for 
his hearing loss was in 1984.  (Id.)  The appellant reported 
that at present, he had pain in his ears and the pain 
worsened during cold weather.  (T.3).  He indicated that on 
occasion, he had "drainage" from his ears.  (Id.).  

In August 1994, the RO received outpatient and inpatient 
treatment records from the Cleveland VAMC, from February 1988 
to January 1991.  The records show treatment for unrelated 
disorders.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).

To summarize, the appellant maintains, in essence, that while 
he was in the military, he suffered a "punctured membrane" 
and subsequent bilateral hearing loss.  The appellant 
contends that following his discharge, his bilateral hearing 
loss worsened.  In this regard, lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, when the determinative issues involves 
a question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that his current bilateral hearing loss is related to 
service is not competent evidence.  

As previously stated, the Court has held that in order to 
establish service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury. 
Rabideau, 2 Vet. App. 141, 143 (1992).  In the instant case, 
the Board acknowledges that the appellant has presented 
evidence of current bilateral hearing loss that is considered 
a disability for VA purposes.  See 38 C.F.R. § 3.385 (1998).  
The Board notes that the Cleveland VAMC outpatient treatment 
records show that in April 1993, the appellant underwent an 
audiological evaluation.  At that time, speech discrimination 
percentages were 92 percent in the right ear and 88 percent 
in the left ear, indicating that the appellant had impaired 
hearing for VA purposes.  However, despite any current 
hearing loss, there is no competent medical evidence of 
record that establishes a nexus, or link, between any current 
impaired hearing and the appellant's military service.  In 
addition, the Board observes that in Hensley v. Brown, 5 Vet. 
App. 155 (1993), the Court concluded that pure tone threshold 
for normal hearing ranged from 0 to 20 decibels.  Therefore, 
the Board notes that at the time of the appellant's 
separation examination, in August 1980, the audiometric 
testing results showed that the appellant's bilateral hearing 
acuity was within normal limits because there were no pure 
tone thresholds that were recorded in excess of 20 decibels.

In light of the above, the Board concludes that the 
appellant's current bilateral hearing loss was not incurred 
in or aggravated by service.  Accordingly, service connection 
for bilateral hearing loss is denied.  


B.  Entitlement to service connection for 
a right hand disability.  


I.  Factual Background

The appellant's service medical records include his induction 
examination, dated in February 1979.  At that time, in 
response to the question as to whether or not the appellant 
had ever had or if he currently had any broken bones, the 
appellant responded "yes."  The examining physician noted 
that according to the appellant, in 1975, he fractured the 
top of his right middle finger.  The examiner stated that at 
present, there was no deformity or disability of the right 
middle finger.  The appellant's upper extremities were 
clinically evaluated as "normal."  The remaining service 
medical records are negative for any complaints or findings 
of a right hand disability.  The appellant's separation 
examination, dated in August 1980, shows that at that time, 
in response to the question as to whether the appellant had 
ever had or if he currently had any bone, joint, or other 
deformity, the appellant responded "no."  The appellant's 
upper extremities were clinically evaluated as "normal."

In May 1993, the RO requested records from the Wade Park 
VAMC.  At that time, the RO requested outpatient treatment 
records from January 1980 to December 1980.  The RO noted 
that the appellant had previously indicated that he had 
received treatment in 1980 at the Wade Park VAMC for his 
right hand.  In September 1993, the RO received outpatient 
treatment records from the Wade Park VAMC, from November 1990 
to January 1991.  The records show treatment for unrelated 
disorders.  The Board notes that after the RO received the 
1990 and 1991 records, the RO again contacted the Wade Park 
VAMC and asked whether or not there were any available 
records from 1980.  In November 1993, the Wade Park VAMC 
responded that there were no records pertaining to the 
appellant from 1980.  

In June 1993, the appellant underwent a VA examination.  At 
that time, he stated that he had fractured his right middle 
and ring fingers approximately six to seven years ago.  The 
appellant indicated that since that injury, he had had 
problems with his right hand.  He noted that at present, the 
knuckles of his right middle and ring fingers were sore.  
According to the appellant, sometimes his right hand knuckles 
cracked with cold weather or when he used his hands for long 
periods of time.  The appellant reported that he had some 
morning stiffness of his right hand which would last for 
approximately 10 to 15 minutes.  

The physical examination showed that there was mild 
prominence of the proximal interphalangeal (PIP) joint of the 
middle and ring fingers with mild tenderness.  There was 
decreased flexion at the PIP joint of the right middle and 
ring fingers, and there was mild swelling at the PIP joint of 
the left hand middle finger.  The appellant was able to 
oppose his right hand thumb against all of his fingers with 
good strength holding paper between two fingers at a time.  
In regards to grasping objects, the appellant was 5/5 
bilaterally.  An x-ray of the appellant's right hand was 
interpreted as showing a deformity of the shaft of the fifth 
metacarpal bone which suggested the probability of an old 
healed fracture.  There was a rather extensive deformity at 
the base of the middle phalanx of the fourth or ring finger, 
particularly on the dorsal aspect which was apparently due to 
an old trauma.  There was post traumatic arthritic changes in 
that joint, with very minimal arthritis in the remaining 
visualized joints of the hand.  The diagnoses included the 
following: (1) suspected old fracture of the base of the 
middle phalanx of the right ring finger, with post traumatic 
arthritic changes, (2) probable old fracture of the fifth 
right metacarpal bone, and (3) minimal arthritis.  Following 
the physical examination and a review of the x-ray, the 
examiner diagnosed the appellant with degenerative joint 
disease of the PIP joint, middle and ring fingers of the 
right hand, secondary to the old fracture.   

In July 1994, a hearing was conducted at the RO.  At that 
time, the appellant testified that prior to his induction 
into the military, he fractured his right hand middle finger.  
(T.5).  The appellant stated that during service, while he 
was on leave, he was involved in a fight and he injured his 
right hand, including his ring and little fingers.  (T.5,6).  
He noted that following his injury, he initially sought 
medical treatment from a family physician, but that 
subsequently, he received medical treatment from the Wade 
Park VAMC.  (Id.).  According to the appellant, in 
approximately 1981, within one year from his separation from 
the military, he was informed that he needed surgery for his 
right hand.  (T.7).  The appellant noted that at that time, 
he was told that his surgery would have involved the placing 
of "pins" in each "middle knuckle."  (T.4).  He was also 
informed that following his surgery, his chances of bending 
his knuckles were "slim."  (Id.).  The appellant revealed 
that he declined  the surgery, and that instead, he performed 
hand exercises which included using hand "squeezers."  
(Id.).  He stated that at present, he had cramps in his 
fingers, and he had a calcium build-up and arthritis in his 
knuckles.  (Id.).  

In August 1994, the RO received outpatient and inpatient 
treatment records from the Cleveland VAMC, from February 1988 
to January 1991.  The records show treatment for unrelated 
disorders.  



II.  Analysis

The Board notes that service connection may be established 
for a disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
pre-existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A veteran is 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated.  38 U.S.C.A. § 1111 (West 1991).  Only such 
conditions as are recorded in examination reports are to be 
considered as "noted".  The veteran's reported history of 
the pre-service existence of a disease or injury does not 
constitute notations of such disease or injury, but is 
considered with all other evidence in determining if the 
disease or injury pre-existed service.  See Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); 38 C.F.R. § 3.304(b).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to induction and was not aggravated by active 
service.  38 U.S.C.A. §§ 1111, 1153.  In each case, the Board 
is required to provide an adequate statement of reasons and 
bases for its any conclusion that the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
See Crowe v. Brown, 7 Vet. App. 228, 238, 244, 245 (1994).  
Moreover, in rebutting the presumption of soundness, the 
Board must also produce independent medical evidence in 
support of its conclusion.  See Paulson, 7 Vet. App. at 471.

The Board observes that as previously stated, the appellant's 
service medical records include his induction examination, 
dated in February 1979.  At that time, in response to the 
question as to whether or not the appellant had ever had or 
if he currently had any broken bones, the appellant responded 
"yes."  In addition, the examining physician noted that 
according to the appellant, in 1975, he fractured the top of 
his right middle finger.  However, the Board observes that 
there is no independent medical evidence that shows that the 
appellant fractured the top of his right middle finger prior 
to service.  See Paulson, 7 Vet. App. at 471.  Moreover, the 
Board further notes that in the appellant's February 1979 
induction examination, the examining physician stated that at 
present, there was no deformity or disability of the right 
middle finger, and the appellant's upper extremities were 
clinically evaluated as "normal."  

The Board notes that the Court has held that without 
independent medical evidence of a pre- service disorder, the 
provisions of 38 C.F.R. § 3.303(c), relating to pre-existing 
conditions noted in service, are not sufficient to support a 
finding that a disorder preexisted active duty based solely 
on the veteran's account of his medical history.  Paulson, 7 
Vet. App. at 471.  Accordingly VA may not rely on the 
regulation as a substitute for the requirement of independent 
medical evidence. Id.  Therefore, while the appellant's 
service medical records show that upon the appellant's 
February 1979 induction examination, the appellant indicated 
that he had fractured the top of his right middle finger 
prior to service, the record is negative for any independent 
medical evidence which indicates that the appellant fractured 
his right middle finger prior to service.  Accordingly, the 
preponderance of the evidence does not establish by 
independent medical evidence that the appellant fractured his 
right middle finger prior to his induction into the military.  

In light of the above, the next question for the Board to 
address is whether the appellant's current right hand 
disability was incurred in service.  The Board observes that 
in the instant case, the appellant contends that during 
service, while he was on leave, he was involved in a fight 
and he injured his right hand, including his ring and little 
fingers.  The appellant maintains that following his in-
service injury, he developed right hand pain.  According to 
the appellant, at present, he had cramps in his fingers, and 
he had a calcium build-up and arthritis in his knuckles.  In 
this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involve a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
his right hand disability is related to service is not 
competent evidence.  

As previously stated, service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
pre-existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service."  38 C.F.R. § 3.303(d) 
(1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

In the instant case, with the exception of the appellant's 
induction examination, the appellant's service medical 
records are negative for any complaints or findings of a 
right hand disability.  Furthermore, the appellant's 
separation examination, dated in August 1980 shows that at 
that time, in response to the question as to whether the 
appellant had ever had or if he currently had any bone, 
joint, or other deformity, the appellant responded "no."  
The appellant's upper extremities were clinically evaluated 
as "normal."

As previously stated, the Court has held that in order to 
establish service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
Rabideau, 2 Vet. App. at 141, 143.  In the instant case, the 
Board acknowledges that the appellant has presented evidence 
of a current diagnosis of a right hand disability.  In the 
appellant's June 1993 VA examination, the examiner diagnosed 
the appellant with degenerative joint disease of the PIP 
joint, middle, and ring fingers of the right hand, secondary 
to the old fracture.  In addition, an x-ray of the 
appellant's right hand was interpreted as showing the 
following: (1) suspected old fracture of the base of the 
middle phalanx of the right ring finger, with post traumatic 
arthritic changes, (2) probable old fracture of the fifth 
right metacarpal bone, and (3) minimal arthritis.  However, 
despite any current diagnosis of a right hand disability, 
there is no competent medical evidence of record that 
establishes a nexus, or link, between any current right hand 
disability and the appellant's military service.  The Board 
recognizes that the appellant contends that during service, 
while he was on leave, he was involved in a fight and he 
injured his right hand, including his ring and little 
fingers.  The appellant has also maintained that at the time 
of his injury, he received medical treatment at the Wade Park 
VAMC.  However, the Board notes that in November 1993, the 
Wade Park VAMC, in response to the RO's request for treatment 
records from 1980, indicated that there were no records 
pertaining to the appellant from 1980.  Moreover, the Board 
further observes that although the examiner from the 
appellant's June 1993 VA examination diagnosed the appellant 
with degenerative joint disease of the PIP joint, middle, and 
ring fingers of the right hand, secondary to an old fracture, 
the appellant had indicated prior to his examination that he 
had fractured his right middle and ring fingers approximately 
six to seven years ago.  The appellant stated that since his 
injury, he had had problems with his right hand.  Therefore, 
based upon the appellant's June 1993 comments, the 
appellant's right hand injury occurred in approximately 1986 
or in 1987, approximately six or seven years after his 
separation from the military.  Accordingly, in light of the 
above, the Board concludes that the appellant's current right 
hand disability was not incurred in or aggravated by service.  
Thus, service connection for a right hand disability is 
denied.  



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for a right hand disability 
is denied.  






		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


